IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2017-KA-00177-COA

CHRISTOPHER ALLEN JOINER A/K/A                                               APPELLANT
CHRISTOPHER JOINER A/K/A CHRISTOPHER
A. JOINER A/K/A CHRIS JOINER

v.

STATE OF MISSISSIPPI                                                           APPELLEE

DATE OF JUDGMENT:                           10/04/2016
TRIAL JUDGE:                                HON. DALE HARKEY
COURT FROM WHICH APPEALED:                  JACKSON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                     OFFICE OF STATE PUBLIC DEFENDER
                                            BY: GEORGE T. HOLMES
ATTORNEY FOR APPELLEE:                      OFFICE OF THE ATTORNEY GENERAL
                                            BY: ABBIE EASON KOONCE
DISTRICT ATTORNEY:                          ANTHONY N. LAWRENCE III
NATURE OF THE CASE:                         CRIMINAL - FELONY
DISPOSITION:                                AFFIRMED: 02/13/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., WESTBROOKS AND TINDELL, JJ.

       GRIFFIS, P.J., FOR THE COURT:

¶1.    Christopher Allen Joiner appeals his convictions for three counts of armed robbery

under Mississippi Code Annotated section 97-7-79(2) (Rev. 2014). He argues that the trial

court improperly denied his request for a mental evaluation to determine whether he was fit

to stand trial. We find no error and affirm.

                         FACTS AND PROCEDURAL HISTORY

¶2.    On February 1, 2016, after he was indicted, Joiner filed a motion to proceed pro se.

In the motion, Joiner stated that he had asked his first appointed attorney for a psychological
evaluation. Joiner provided no other basis, reasoning, or explanation for such an evaluation.

Then on May 24, 2016, five months before his trial, Joiner was appointed new trial counsel.

¶3.    Joiner made no further mention of his request for a psychological evaluation to his

new attorney or to the judge in his numerous pretrial court appearances. Then Joiner was

offered a plea deal. Joiner discussed the details of his case and the plea with his attorney, and

then with the judge. Nevertheless, Joiner rejected the plea offer and decided to go to trial.

¶4.    The trial began on October 3, 2016. At trial, Joiner mentioned his request for a

psychological evaluation to his new attorney and subsequently to the judge. This was the

first time Joiner had mentioned it since the motion to proceed pro se. After a discussion

between Joiner, his attorney, and the judge, the motion for a psychological evaluation was

denied.

¶5.    The jury found Joiner guilty of all three armed-robbery counts. He was sentenced to

life in the custody of the Mississippi Department of Corrections on each count, with the

sentences in Counts II and III to run concurrently with each other and consecutively to the

sentence imposed in Count I. Joiner filed a motion for a new trial and raised the issue of the

psychological evaluation. The court denied the motion, and Joiner has timely appealed.

                                 STANDARD OF REVIEW

¶6.    Constitutional due process requires that a person accused of a crime may only be tried

if he is legally competent. Lokos v. Capps, 625 F.2d 1258, 1261 (5th Cir. 1980). Uniform

Rule of Circuit and County Court 9.06 requires a trial court to order a defendant to undergo

a mental examination if, upon “its own motion or upon motion of an attorney, [the trial court]



                                               2
has reasonable ground to believe that the defendant is incompetent to stand trial[.]”1 The

determination of whether a trial court has a “reasonable ground” to suspect mental

incompetency is within the discretion of the trial court. Harden v. State, 59 So. 3d 594, 601

(¶14) (Miss. 2011). This discretion is broad in determining whether to order a mental

evaluation and competency hearing. Id. at 603 (¶19). This is because the trial judge is in the

best position to observe the appellant and his demeanor. Id.

¶7.    The standard of review for an appellate court to determine if there was an abuse of

discretion is whether “the trial judge received information which, objectively considered,

should reasonably have raised a doubt about [the] defendant’s competence and alerted [the

judge] to the possibility that the defendant could neither understand the proceedings,

appreciate their significance, nor rationally aid his attorney in his defense[.]” Goff v. State,

14 So. 3d 625, 644 (¶66) (Miss. 2009) (citation omitted). “[T]here is no abuse of discretion

in denying a mental evaluation where there has been no proof presented to the trial judge that

such an examination is needed.” Coker v. State, 909 So. 2d 1239, 1241 (¶8) (Miss. Ct. App.

2005) (citation omitted).

                                         ANALYSIS

¶8.    Joiner argues that the trial court erroneously denied him a mental evaluation and that

the evaluation was necessary to determine whether he was competent to reject his plea offer

       1
        Although it applies in this case, Rule 9.06 has since been replaced by Rule 12 of the
Mississippi Rules of Criminal Procedure (effective July 1, 2017). “Mississippi Rule of
Criminal Procedure 12.5(a) departs from Rule 9.06’s mandatory-hearing requirement. In
the absence of a motion by the court or the parties, a hearing is no longer mandatory, but
permissible.” Pitchford v. State, 2015-CA-01818-SCT, 2017 WL 4699552, at *5 n.1 (Miss.
Oct. 19, 2017) (citing MRCrP 12.5(a) cmt.).

                                               3
and stand trial. The State responds that the defense presented no medical evidence as to his

emotional or mental condition upon his motion for a psychological examination that would

have warranted such an evaluation. The Mississippi Supreme Court has held that, in order

to warrant a psychiatric examination, there must be evidence indicating a reasonable

probability that the defendant is incapable of making a rational decision. Jaquith v.

Beckwith, 248 Miss. 491, 500, 157 So. 2d 403, 407-08 (1963). Joiner showed no evidence

of a reasonable ground. Joiner’s own testimony and the testimony of his attorney showed

that he was competent to stand trial and therefore not in need of a mental evaluation.

       While there is no precise statement of what quantum of evidence necessitates
       a trial judge to order a mental evaluation, the United States Supreme Court has
       explained “evidence of a defendant’s irrational behavior, his demeanor at trial,
       and any prior medical opinion on competence to stand trial are all relevant in
       determining whether further inquiry is required.”

Bradley v. State, 116 So. 3d 1093, 1096 (¶17) (Miss. Ct. App. 2013) (quoting Drope v.

Missouri, 420 U.S. 162, 180 (1975)).

¶9.    During questioning of both Joiner and his attorney, each stated there were no

problems communicating with each other or formulating a defense:

       [JUDGE]:      My question to you, though, is quite simple. Have you
                     discussed this [plea deal] fully with your attorney?

       [JOINER]:     Yes, sir; I have and he has advised me to the best of my interest.

       [JUDGE]:      He has advised you, you feel, to the best of your interest. Now,
                     the decision you have made to, I suppose, reject their
                     recommendation and to proceed to trial, that is your decision?

       [JOINER]:     Yes, sir.

       [JUDGE]:      You reached that decision after consultation with your attorney?

                                              4
       [JOINER]:     Yes, sir.

       [JUDGE]:      Any form of pressure or --

       [JOINER]:     No, sir.

       [JUDGE]:      – threats or coercion, anything of that nature?

       [JOINER]:     No, sir; nothing like that.

¶10.   Additionally, prior to this case, Joiner had appeared in front of the trial judge

numerous times regarding other felony charges and entered guilty pleas. The trial judge

noted when deciding whether to deny the motion for a psychological evaluation that, during

those prior occasions, there had never been any mention of the need for a competency

evaluation. Joiner was familiar with the plea-bargain system, and the judge had previously

had the opportunity to observe Joiner’s decision-making abilities.

¶11.   The record indicates that Joiner was alert and understood the nature of the proceedings

and the circumstances and consequences surrounding his actions. Joiner showed no signs

of mental defect. “[T]he burden of proof in this case rests upon the movant[] to prove by

substantial evidence that the defendant is mentally incompetent to stand trial.” Richardson

v. State, 767 So. 2d 195, 203 (¶41) (Miss. 2000). Joiner participated in his defense and was

able to assist his attorney and express himself in a clear and rational manner. We find Joiner

failed to show there was any reasonable ground to conclude he was not competent to stand

trial, and the trial court did not abuse its discretion in denying the petition to determine

competency. Thus, Joiner’s assignment of error is without merit. The judgment of the

Jackson County Circuit Court is affirmed.



                                              5
¶12.   AFFIRMED.

    LEE, C.J., IRVING, P.J., BARNES, CARLTON, FAIR, WILSON, GREENLEE,
WESTBROOKS AND TINDELL, JJ., CONCUR.




                                  6